Citation Nr: 1617649	
Decision Date: 05/03/16    Archive Date: 05/13/16

DOCKET NO.  12-02 609A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Carsten, Counsel


INTRODUCTION

The Veteran served on active duty from May 1983 to May 1987.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.  

In February 2016, a travel board hearing was held before the undersigned Veterans Law Judge sitting at the RO.  At that time, the record was held open 60 days.  In March 2016, the Veteran submitted additional evidence with a waiver of RO jurisdiction.  

This is a paperless appeal and the Veterans Benefits Management System (VBMS) and Virtual VA folders have been reviewed.  


FINDING OF FACT

Resolving reasonable doubt in the Veteran's favor, current tinnitus is related to in-service noise exposure.  


CONCLUSION OF LAW

Tinnitus was incurred during active service.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).  







REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

In light of the favorable decision herein, a detailed discussion as to how VA satisfied its duties to notify and to assist is not required.  See 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  

Analysis

In May 2010, VA denied service connection for tinnitus.  The Veteran disagreed with the decision and perfected this appeal.  

In general, service connection will be granted for disability resulting from injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1131; 38 C.F.R. § 3.303. 

With chronic disease shown as such in service so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  Continuity of symptomatology is required only where the condition noted during service (or in the presumptive period) is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned. When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  Id.  38 C.F.R. § 3.303(b) applies only to chronic disease as listed in 38 U.S.C.A. § 1101(3) and 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

Service connection may also be established for certain chronic diseases if manifest to a compensable degree within one year following discharge.  See 38 C.F.R. §§ 3.307, 3.309(a) (2015).  The United States Court of Appeals for Veterans Claims recently held tinnitus to be a chronic disease that falls within the parameters of 38 C.F.R. § 3.303(b).  Fountain v. McDonald, 27 Vet. App. 258 (2015).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  See 38 U.S.C.A. § 5107(b) ; 38 C.F.R. § 3.102.

Service treatment records are negative for complaints or findings of tinnitus.  

In his original claim received in January 2010, the Veteran reported tinnitus beginning in 1983.  

VA records show he underwent an audiology consult in April 2010.  At that time, he reported experiencing tinnitus in the right ear only for over 10 years.  He reported military noise exposure but indicated that hearing protection was used.  

On VA examination in May 2010, the Veteran reported that he was a sonar technician in the service and that hearing protection was not used.  Non-military construction noise exposure with hearing protection was also noted.  He reported tinnitus on the right with gradual onset more than 5 years ago.  The examiner opined that the right ear tinnitus was less likely as not related to military noise exposures during military service as the onset was significantly post active duty time and the Veteran had other reported noise exposures in construction work.  

In his May 2010 notice of disagreement, the Veteran reported that he had suffered from tinnitus ever since leaving the military.  In support of his claim, the Veteran submitted an excerpt from "Noise and Military Service: Implications for Hearing Loss and Tinnitus", which includes a discussion of the relationship between tinnitus and noise exposure.  

In his February 2012 VA Form 9, the Veteran reported that he was stationed aboard two different ships during service and he worked in sonar.  He further stated that the examiner misinterpreted his statement regarding construction work.  He indicated the contact with construction noise came during service when the ships were in dry dock. 

The Veteran's service medical records include a medical surveillance questionnaire which documents inservice exposure to noise while attached to two Naval vessels to include one which was in Long Beach, California for an overhaul.

At the February 2016 travel board hearing, the Veteran testified that he was a sonar technician during service and that he was exposed to constant noise or loud noise.  He noticed ringing in the ears before discharge and continues to experience it.  Post-service, he reported working as a truck driver and as a teacher's assistant in classrooms.  He described extensive noise exposure while the ship was in dry dock to include engine and construction noise.

A March 2016 private audiology evaluation notes the Veteran reported tinnitus starting while in the military due to his occupation as a sonar technician.  

A January 2016 VA audiology consult indicates the Veteran was reporting bilateral, constant tinnitus.  The onset of tinnitus was reported as approximately 20 years ago after service where he was exposed to sonar, shipyard, explosions and heavy artillery.  A March 5, 2016 VA audiology note includes a diagnosis of bilateral tinnitus.  A March 10, 2016 VA addendum indicates the Veteran's ringing in ears is more likely than not caused by noise trauma when he served as a sonar tech.  

The Veteran is competent to report in-service noise exposure.  Charles v. Principi, 16 Vet. App. 370 (2002) (appellant competent to testify regarding symptoms capable of lay observation).  The Veteran's reports are consistent with the circumstances of his service as a sonar technician in the Navy and in-service noise exposure is conceded.  

The Veteran is also competent to report the onset of tinnitus.  Id.  The Board notes, however, that the claims folder contains inconsistent information as to whether the tinnitus began during or after service. 

Regarding whether tinnitus is related to in-service noise exposure, the claims folder contains evidence both for and against the claim.  That is, the May 2010 VA examiner provided a negative opinion and the March 2016 VA addendum included a positive opinion.  Resolving reasonable doubt in the Veteran's favor, current tinnitus is related to in-service noise exposure and service connection is warranted.  See 38 C.F.R. § 3.102.  


ORDER

Entitlement to service connection for tinnitus is granted.  




____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


